Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.


Claims 1-14, 16-18, 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 29 is unclear as to the sources. What difference does it make how (and when) the hydrocarbons are formed (‘stemming from’)? If hydrogen is present in the air, who can say where it stemmed from?
B) In claim 1, ‘sequestering … above or underground’ is unclear exactly what is required. Does incorporating the carbon into a battery which is sealed in metal and putting the battery into a flashlight which in turn in sealed count as ‘sequestering’? If not, why not?

Claims 1-14, 16-18, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. 8840704 taken with WO2015/055349, WO2016/161998 and Fulcheri article.
Shoji teaches, especially in col. 15 and 16, recovering CO2 from the air in essentially pure form (the concentration recovered is 100%). This differs in not teaching the additional reactions, however ‘349 and ‘998 teach electrolysis and methanation of CO2. Fulcheri teaches converting methane to carbon black, which is amorphous. The examiner takes Official Notice that to the extent the exact process parameters (pressure, temperature for example) are not disclosed, they are obvious to one of ordinary skill in the art to effect CO2 capture and subsequent conversion as outlined by the references. The explanations and comments of the International Written Opinion are noted and incorporated herein.
Using the output of one process as the input to another to attain results consistent with the teachings of the references is an obvious expedient; In re Kamlet 88 USPQ 106. Recycling of reagents is an obvious expedient to capture their energy content and avoid waste.

Claims 1-14, 16-18, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Birbara 4452676 taken with Sohji and in view of the Geissler article.
Birbara teaches, especially in figure 1 and col. 2-4, the claimed reactions coupled in one system. Birbara does not teaches the nature of the carbon (other than being dense), however as compared to the Geissler process upon which applicant relies, it is expected to be the same; compare the temperatures and glass substrate of Birbara to that of Geissler.
In so far as Birbara contemplates an enclosed transport device and this is not ‘atmospheric’ air, then it is obvious to treat atmospheric air on land to remove CO2 and improve the environment. As to the initial concentration of CO2, Sohji teaches, especially in col. 15 and 16, recovering CO2 from the air in essentially pure form (the concentration recovered is 100%). Using the Sohji capture method in the process of Birbara is obvious to provide a highly pure CO2 source, particularly when done on land. The carbon is sequestered since it is trapped on the glass. The Official Notice above is relied upon here.
For claims 3 and 4, the original H2 can be from any source, especially when the reaction is done on land to remove CO2; note that Birbara produces water which may then be made into hydrogen (for the reactions) and oxygen (for the passengers). Claims 10 and 11 are obvious to provide a suitable reactor, especially when the process is performed on land to remove CO2 from the air. For claim 16, no difference is seen in the carbon as discussed above. In regard to the recycling of heat or reagents, these are obvious expedients to improve the economic efficiency of the process.

Claims 1-14, 16-18, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Birbara/Shoji/Geissler as applied to claims 1-14, 16-18, 20-30 above, and further in view of WO2015/055349, WO2016/161998 and Fulcheri article.
The above rejection does not teach the specific parameters of the above processes, however the additional references cited show that the claimed techniques are old and known to perform the desired steps. Using them is an obvious expedient to remove CO2 and make carbon, particularly when the Birbara process is used on land to fight climate change.
10/12/21 have been fully considered but they are not persuasive.
Previous remarks are incorporated herein.
The argument that thermal cracking does not produce CO2 is not necessarily true. If a process requires heat or electricity, then isn’t it highly likely that a coal or gas burning power plant that emits CO2 is ultimately used? So too can the production of additional hydrogen cause CO2 to be created. Given that applicant relies upon the Geissler (or some other prior-art) process, there is a teaching in the prior art that the claimed type of carbon is produced- and if stored- ‘sequestered’, noting the issue under ‘112 above. The specific details of the Kamlet process are of no moment. The logic of the court in Kamlet is equally applicable here; the process is a series of steps in which the output of one is the input of the next and that is the link between the processes. The argument that there is no link between the steps, followed by the admission that there is a link (arguments pg. 14 lines 8-11) parallels the present claim and makes the logic of Kamlet applicable here. The argument that the claims are not a mere aggregation is not persuasive because the claims are an agglomeration of steps, as per Kamlet. It is not necessary to use all the steps of each of the references which is applied; some references are cited for limited teachings. The intention of Fulcheri (or any reference) need not be the same as that of the present process, however it is noted that ‘not making CO2 at all’ is actually better than ‘making CO2 and then sequestering it and burying the resultant product’ in terms of the stated goal of the present specification (spec pg. 1). Further, Fulcheri does indeed have the goal of making amorphous carbon.
It is not seen how carbon black differs from the claimed amorphous carbon, since it’s a non-crystalline form of elemental carbon. Further, the claimed process requires production of hydrogen because it recites the recycling of hydrogen which is produced.
 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736